DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the term "self-supporting " is indefinite. It is unclear if this term means that the privacy module is freestanding and not connected to any surface except for the floor or if it simply must support its own weight. Clarification on this matter and where in the disclosure the intent of the claim scope is set forth and supported would be appreciated. For examination purposes, this is being interpreted as the module supporting its own weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chantel (US 20190039737 A1).
Regarding claim 1, Chantel discloses an aircraft cabin arrangement comprising:
a passenger seating area comprising at least one passenger seat (Chantel , figure 2, item 150, passenger seats); and
a non-passenger seating area comprising a temporary privacy module (Chantel, figure 2, item 152) configured to selectively enclose a portion of the non-passenger seating area (Chantel, figure 2, item 154, door operative to selectively enclose module), the temporary privacy module comprising a support (Chantel, figure 3, item 306, sidewall supports door) and a privacy device supported by the support (Chantel, figure 2, item 154, door acts as privacy device), wherein the privacy device is movable relative to the support between a stowed position and a deployed position, and wherein, in the deployed position, the privacy device encloses the portion of the non-passenger seating area (Chantel, figure 2, item 154, door acts as privacy device which is used to create a privacy area and is moveable with respect to the support for deployment), 
wherein the support comprises a top panel (Chantel, figure 3, item 310), an aft panel extending downwards from an aft portion of the top panel (Chantel, figure 3, item 314, panel is aft of opening), a first side panel extending downwards (Chantel, figure 3, item 302), and a second side panel extending downwards (Chantel, figure 3, item 304), wherein the top panel, the aft panel, the first side panel, and the second side panel together define a privacy room (Chantel, figure 2, item 152), and wherein a forward side of the support defines an opening providing access to the privacy room (Chantel, figure 2, item 154, door provides an opening for access to the room).

Regarding claim 2, Chantel discloses the aircraft cabin arrangement of claim 1, 
wherein the privacy device comprises a privacy screen (Chantel, figure 2, item 154, door operative acts as privacy screen) that is movable relative to the support to selectively enclose the portion of the non-passenger seating area (Chantel, figure 2, item 154, door moves and is operative to selectively enclose module).

Regarding claim 5, Chantel discloses the aircraft cabin arrangement of claim 1, wherein the temporary privacy module is self-supporting within the non-passenger seating area and offset from a fixed wall of the non- passenger seating area (Chantel, ¶6, module is fixed to the floor).

Regarding claim 7, Chantel discloses the aircraft cabin arrangement of claim 1, wherein the temporary privacy module is fixedly mounted in the non-passenger seating area such that a location of the portion of the non-passenger seating area selectively enclosed by the privacy device is fixed within the non- passenger seating area (Chantel, ¶13, module is fixed to the floor of the cabin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantal (US 20190039737 A1) as applied to claim 1 above, and further in view of Breuer (US 20110062283 A1).

Alternatively regarding claim 2, Chantel discloses the aircraft cabin arrangement of claim 1.
Breuer teaches a cabin arrangement wherein the privacy device comprises a privacy screen (Breuer, figure 1, item 14) that is movable relative to the support to selectively enclose the portion of the non-passenger seating area (Breuer, paragraph 44).
	Chantel and Breuer are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the doors of Chantel with the privacy screen of Breuer in order to reduce weight of the privacy device.

Regarding claim 3, Chantel discloses the aircraft cabin arrangement of claim 1, except:
wherein the support comprises a railing, and wherein the privacy screen is movable along the railing between the stowed position and the deployed position.
Breuer teaches a cabin arrangement wherein the support comprises a railing (Breuer, figure 1, item 20), and wherein the privacy screen is movable along the railing between the stowed position and the deployed position (Breuer, paragraph 44).
Chantel and Breuer are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the doors and supports of Chantel with the privacy screen and associated railings of Breuer in order to reduce weight of the privacy device.

Regarding claim 8, Breuer discloses the aircraft cabin arrangement of claim 1, except:
wherein the non-passenger seating area comprises a galley or a flight attendant seat area.
Breuer teaches an aircraft cabin arrangement wherein the non-passenger seating area comprises a galley or a flight attendant seat area (Breuer, paragraph 42 and figure 1, item 16, crew seating).
Chantel and Breuer are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the module of Chantel to include crew seating of Breuer in order to provide a rest area for the crew.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantal (US 20190039737 A1) as applied to claim 1 above, and further in view of Scheelen (DE 102016002252 A1).
Regarding claim 4, Chantel teaches the aircraft cabin arrangement of claim 1, except: 
wherein the temporary privacy module is mounted on a fixed wall of the non-passenger seating area.
Scheelen teaches a privacy module comprising a support attached to at least one fixed wall (Scheelen, abstract, frame elements fastened to the wall side) and a privacy device attached to the support (Scheelen, figure 1, item 9).
	Chantel and Scheelen are both considered analogous art as they are both in the same field of privacy structure design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the support of Chantel to be supported by a fixed wall as suggested by Scheelen in order to provide reduce vibration and to secure the privacy module by attaching it to another structure.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantal (US 20190039737 A1) as applied to claim 1 above, and further in view of case law.
Regarding claim 6, Chantel discloses the aircraft cabin arrangement of claim 1, except:
wherein the temporary privacy module is removably mounted in the non-passenger seating area such that a location of the portion of the non-passenger seating area selectively enclosed by the privacy device is adjustable within the non-passenger seating area.
Chantel discloses the claimed invention except for wherein the temporary privacy module is removably mounted in the non-passenger seating area such that a location of the portion of the non-passenger seating area selectively enclosed by the privacy device is adjustable within the non-passenger seating area.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to make the privacy module removable, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349. In this case, inspecting the floor to which the privacy module is attached would be desirable.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantal (US 20190039737 A1) in view of Scheelen (DE 102016002252 A1).
Regarding claim 9, Chantel discloses an aircraft cabin arrangement comprising:
a passenger seating area comprising at least one passenger seat (Chantel , figure 2, item 150, passenger seats); and
a non-passenger seating area comprising a temporary privacy module (Chantel, figure 2, item 152) configured to selectively enclose a portion of the non-passenger seating area (Chantel, figure 2, item 154, door operative to selectively enclose module), the temporary privacy module comprising a support (Chantel, figure 3, item 306, sidewall supports door) and a privacy device supported by the support (Chantel, figure 2, item 154, door acts as privacy device), wherein the privacy device is movable relative to the support between a stowed position and a deployed position, and wherein, in the deployed position, the privacy device encloses the portion of the non-passenger seating area (Chantel, figure 2, item 154, door acts as privacy device which is used to create a privacy area and is moveable with respect to the support for deployment), 
wherein the support comprises a top panel (Chantel, figure 3, item 310), an aft panel extending downwards from an aft portion of the top panel (Chantel, figure 3, item 314, panel is aft of opening), a first side panel extending downwards (Chantel, figure 3, item 302), and a second side panel extending downwards (Chantel, figure 3, item 304), wherein the top panel, the aft panel, the first side panel, and the second side panel together define a privacy room (Chantel, figure 2, item 152), and wherein a forward side of the support defines an opening providing access to the privacy room (Chantel, figure 2, item 154, door provides an opening for access to the room), except:
wherein the non-passenger seating area comprises at least one fixed wall and the temporary privacy module comprising a support attached to the at least one fixed wall.

Scheelen teaches a privacy module comprising a support attached to at least one fixed wall (Scheelen, abstract, frame elements fastened to the wall side) and a privacy device attached to the support (Scheelen, figure 1, item 9).
	Chantel and Scheelen are both considered analogous art as they are both in the same field of privacy structure design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the support of Chantel to be supported by a fixed wall as suggested by Scheelen in order to provide reduce vibration and to secure the privacy module by attaching it to another structure.

Regarding claim 10, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 9, wherein the non-passenger seating area comprises a galley or a flight attendant seat area for the aircraft cabin arrangement (Chantel, figure 2, item 152, area is capable of being used to as a flight attendant seating area).

Regarding claim 11, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 9, wherein the support is fixedly mounted to the at least one fixed wall in the non-passenger seating area such that a location of the first portion of the non-passenger seating area selectively enclosed by the privacy device is fixed within the non-passenger seating area (Scheelen, abstract, frame elements fastened to the wall side and capable of selectively enclosing non-passenger seating area).

Regarding claim 12, Chantel as modified by Scheelen discloses the non-passenger seating area of claim 9, wherein the support of the temporary privacy module is removably mounted to the at least one fixed wall in the non-passenger seating area such that a location of the first portion of the non-passenger seating area selectively enclosed by the privacy device is adjustable within the non-passenger seating area (Scheelen, abstract, cubical can be removed and would be capable of being removed to adjust the area enclosed by the privacy device).

Regarding claim 13, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 9, wherein the temporary privacy module is a first temporary privacy module, and wherein the non-passenger seating area further comprises a second temporary privacy module (Chantel, figure 2, multiple such modules as cited in the rejection of claim 9 are shown) comprising:
a second support; and
a second privacy device supported by the second support and movable relative to the second support between a stowed position and a deployed position, wherein, in the deployed position, the second privacy device encloses a third portion of the non-passenger seating area relative to the second portion of the non-passenger seating area, and
wherein, in the stowed position, the third portion is unenclosed relative to the second portion of the non-passenger seating area (see citations in claim 9 used to describe the first privacy module).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantal (US 20190039737 A1) in view of Scheelen (DE 102016002252 A1) as applied to claim 9 above, and further in view of Scheelen (DE 102016002252 A1).
Regarding claim 14, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 9, wherein the support comprises a railing (Scheelen, figure 1, item 11), and wherein the privacy device comprises a privacy screen (Scheelen, figure 1, item 9, curtain acts as a privacy screen).
	Chantel and Scheelen are both considered analogous art as they are both in the same field of privacy structure design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the support and privacy device of Chantel with the railing and curtain of Scheelen in order to reduce weight of the privacy device and support structure.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantal (US 20190039737 A1) in view of Scheelen (DE 102016002252 A1) as applied to claim 9 above, and further in view of case law.

Regarding claim 15, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 9, except: 
wherein the privacy device is removable from the support when the privacy device is in the stowed position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the privacy device removable from the support when the privacy device is in the stowed position, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349.

Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantal (US 20190039737 A1) in view of Scheelen (DE 102016002252 A1).
Regarding claim 16, Chantel discloses an aircraft cabin arrangement comprising:
a passenger seating area comprising at least one passenger seat (Chantel , figure 2, item 150, passenger seats); and
a non-passenger seating area comprising a temporary privacy module (Chantel, figure 2, item 152) configured to selectively enclose a portion of the non-passenger seating area (Chantel, figure 2, item 154, door operative to selectively enclose module), the temporary privacy module comprising a support (Chantel, figure 3, item 306, sidewall supports door) and a privacy device supported by the support (Chantel, figure 2, item 154, door acts as privacy device), wherein the privacy device is movable relative to the support between a stowed position and a deployed position, and wherein, in the deployed position, the privacy device encloses the portion of the non-passenger seating area (Chantel, figure 2, item 154, door acts as privacy device which is used to create a privacy area and is moveable with respect to the support for deployment), 
wherein the support comprises a top panel (Chantel, figure 3, item 310), an aft panel extending downwards from an aft portion of the top panel (Chantel, figure 3, item 314, panel is aft of opening), a first side panel extending downwards (Chantel, figure 3, item 302), and a second side panel extending downwards (Chantel, figure 3, item 304), wherein the top panel, the aft panel, the first side panel, and the second side panel together define a privacy room (Chantel, figure 2, item 152), and wherein a forward side of the support defines an opening providing access to the privacy room (Chantel, figure 2, item 154, door provides an opening for access to the room), except:
wherein the non-passenger seating area comprises at least one fixed wall and the temporary privacy module comprising a support attached to the at least one fixed wall.

Scheelen teaches a privacy module comprising a support attached to at least one fixed wall (Scheelen, abstract, frame elements fastened to the wall side) and a privacy device attached to the support (Scheelen, figure 1, item 9).
	Chantel and Scheelen are both considered analogous art as they are both in the same field of privacy structure design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the support of Chantel to be supported by a fixed wall as suggested by Scheelen in order to provide reduce vibration and to secure the privacy module by attaching it to another structure.

Regarding claim 18, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 16, wherein the support is fixedly mounted to the fixed wall in the non-passenger seating area such that a location of the portion the non-passenger seating area selectively enclosed by the privacy device is fixed within the non- passenger seating area (Scheelen, abstract, frame elements fastened to the wall side and capable of selectively enclosing non-passenger seating area).

Regarding claim 19, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 16, wherein the support of the temporary privacy module is removably mounted to the fixed wall in the non-passenger seating area such that a location of the portion of the non-passenger seating area selectively enclosed by the privacy device is adjustable within the non-passenger seating area (Scheelen, abstract, cubical can be removed and would be capable of being removed to adjust the area enclosed by the privacy device).

Regarding claim 20, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 16, wherein the temporary privacy module is a first temporary privacy module, and wherein the non-passenger seating area further comprises a second temporary privacy module (Chantel, figure 2, multiple such modules as cited in the rejection of claim 16 are shown) comprising:
a second support mounted on the fixed wall; and
a second privacy device supported by the second support and movable relative to the second support between a stowed position and a deployed position, wherein, in the deployed position, the second privacy device encloses a second portion of the non-passenger seating area between the privacy device and the fixed wall and defines a second temporary privacy room (see citations in claim 9 used to describe the first privacy module).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantal (US 20190039737 A1) in view of Scheelen (DE 102016002252 A1) as applied to claim 9 above, and further in view of Breuer (US 20110062283 A1).
Regarding claim 17, Chantel as modified by Scheelen teaches the non-passenger seating area of claim 16, wherein the non-passenger seating area comprises a flight attendant seat area for the aircraft cabin arrangement, except:
wherein, in the deployed position, the privacy device encloses the portion of the flight attendant seat area comprising a flight attendant seat.

Breuer teaches privacy device encloses the portion of the flight attendant seat area comprising a flight attendant seat (Breuer, figure 1, item 16 and  ¶3, seats configured to accommodate crew )
	Chantel as modified by Scheelen and Breuer are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Chantel as modified by Scheelen with the flight attendant seat of Breuer in order to provide a place for cabin crew to rest.


Response to Arguments
Applicant’s arguments, see page 7 of applicant’s reply, filed 08/08/2022, with respect to drawing objections have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. Regarding the 112b rejection to claim 5, amendments have been made to have the privacy module be “on a floor of the non- passenger seating area,” however this does not clarify whether the term “self-supporting” is intended to require the privacy module be freestanding and not connected to any surface (e.g. the walls and/or ceiling) except for the floor or if it simply must support its own weight.

Applicant’s arguments with respect to the 35 USC § 102/103 rejections of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheng (CN 101220711 A) – teaches a shower with top surface
Moe (EP 3848285 A1) teaches a space including a seat partitioned by a dividing curtain
Furtran (US 2809379 A) teaches a portable shower with a rail
Riedinger (US 5024398 A) Teaches an aircraft module which is function as a privacy structure
Roberts (US 5544369 A) teaches a portable shower/stall.
Hall (US 20180099753 A1) teaches a privacy partition for an aircraft seat with the partition forming a box like structure around a seat.
Erlacher (EP 3486172 A1) teaches a private room for a passenger that is either formed from a curtain suspended from the ceiling or a similar rigid structure.
Gershon (US 10888479 B1) teaches an enclosure for an aircraft seat that is used to prevent the spread of pathogens
Wartena (US 20150053817 A1) teaches a structure privacy structure that could read on claims 9 and 18.
Wilkinson (WO 2013039904 A1) teaches a crew changing area that is in a galley area
Jentz (WO 2016016027 A1) teaches a partition for the rear of an aircraft between the passenger seating section and the non-passenger seating section also including a galley and lavatory.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642